DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Derek Benke on 3/4/2022.
The application has been amended as follows: 
1. (Amended) A communication control device, comprising:
processing circuitry configured to
obtain position information indicating a position of a transmitter, a receiver and objects in a space, wherein the objects include at least one human,
select a first communication path between the transmitter and the receiver of a plurality of wireless communication paths based on the position information so that wireless communication is stable between the transmitter and the receiver,
switch, based on a communication status of the first communication path, a millimeter wave band to a lower frequency wave band than the millimeter wave,
wherein the transmitter wirelessly transmits an image captured by a device coupled to the transmitter or to the receiver,

wherein the processing circuitry is further configured to obtain moving information indicating a moving direction and a moving speed of the objects and select a first communication path between the transmitter and the receiver of the plurality of wireless communication paths based on the position information and the moving information.
15. (Amended) A communication control method performed by processing circuitry of a communication control device, the method comprising:
obtaining position information indicating a position of a transmitter, a receiver and objects in a space, wherein the objects include at least one human,
selecting a first communication path between the transmitter and the receiver of a plurality of wireless communication paths based on the position information so that wireless communication is stable between the transmitter and the receiver,
switching, based on a communication status of the first communication path, a millimeter wave band to a lower frequency wave band than the millimeter wave,
wherein the transmitter wirelessly transmits an image captured by a device coupled to the transmitter or to the receiver, 
performing, by the communication control device, processing to reduce an amount of data of the image when the lower frequency wave band is used, and
obtaining moving information indicating a moving direction and a moving speed of the objects and selecting a first communication path between the transmitter and the 
16. (Amended) A communication control system comprising:
a device including processing circuitry configured to:
obtain position information indicating a position of a transmitter, a receiver and objects in a space, wherein the objects include at least one human,
select a first communication path between the transmitter and the receiver of a plurality of wireless communication paths based on the position information so that wireless communication is stable between the transmitter and the receiver,
switch, based on a communication status of the first communication path, a millimeter wave band to a lower frequency wave band than the millimeter wave,
wherein the transmitter wirelessly transmits an image captured by a device coupled to the transmitter or to the receiver,
wherein the processing circuitry is further configured to perform processing to reduce an amount of data of the image when the lower frequency wave band is used, and
wherein the processing circuitry is further configured to obtain moving information indicating a moving direction and a moving speed of the objects and select a first communication path between the transmitter and the receiver of the plurality of wireless communication paths based on the position information and the moving information.
21. (Cancelled)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,798,595. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the pending claims are also in the claims of the patent.
Regarding Claim 1, all of the limitations of the claim are in claim 1 of the patent. The only difference is that the pending claim does not have the limitations that read a “medical” communication control device and circuitry configured to “determine, as a communication status, stability of communication in the first communication path between the transmitter and the receiver, and switch, based on the determined communication status, a frequency band of a radio wave used for the wireless communication”. All the other limitations are the same.
The same applies to claim 15, which is similar to claim 15 of the patent and claim 16, which is similar to claim 16 of the patent.

Claim 6 is similar to claim 7 of the patent.
Claim 8 is similar to claim 9 of the patent.
Claim 9 is similar to claim 10 of the patent.
Claim 10 is similar to claim 11 of the patent.
Claim 11 is similar to claim 12 of the patent.
Claim 12 is similar to claim 13 of the patent.
Claim 13 is similar to claim 14 of the patent.
Claim 14 is similar to claim 5 of the patent.
Claim 17 teaches a medical device which is in claim 2 of the patent.
Claim 18 teaches a surgical room which is taught in claim 1 of the patent.
Claim 19 is similar to claim 2 of the patent.
Claim 20 is similar to claim 3 of the patent.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive.
Regarding the Double Patenting rejection, a Terminal Disclaimer has not been filed so the rejection has been maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/EUGENE YUN/           Primary Examiner, Art Unit 2648